Citation Nr: 0202600	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  95-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by recurring cysts, with residual scarring from 
their removal.  

2.  Entitlement to an increased (compensable) initial rating 
for facial scars.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from military service in August 1993, 
after serving more than 25 years on active duty.  

This matter arises out of a July 1994 rating action entered 
by the Atlanta, Georgia, Department of Veterans Affairs (VA) 
regional office (RO).  The appeal was perfected in August 
1995, and a hearing at which the veteran testified was 
conducted by the undersigned at the RO in March 1997.  
Thereafter, the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC, and in June 1997, these 
claims were remanded to the RO for additional development.  
In due course the case was returned to the Board.  

In addition to the foregoing, it is observed that when the 
matter was last considered by the Board in June 1997, there 
were 10 issues developed for appeal.  The Board entered final 
determinations with respect to 7 of those issues, and 
remanded 3 for additional development, including the two 
identified on the front page of this decision.  The appeal 
with respect to the third issue remanded was granted in a May 
2001 rating action.  The Board will now address the remaining 
two issues. 


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran's service medical records reflect that he 
received treatment, including excisions, for cysts that 
appeared in the area of his forehead and ear lobes in 1969, 
1970, 1971, 1974, 1975, 1981, 1987, and 1988.

3.  The veteran's post service medical records show that 
cysts were observed around the veteran's ears and the right 
side of the chin in 1998, and that scars from the prior 
removal of cysts were located on the right eyebrow, the upper 
lip, the right pre-auricular area, the left inferior 
auricular area lateral to the left nasal labial fold, the tip 
of the chin, the left parietal region, and the tip of the 
right ear.  

4.  The veteran's facial scars were tender upon objective 
demonstration when he was examined for VA purposes in June 
2000.  


CONCLUSIONS OF LAW

1.  Recurring cysts, with residual scarring from their 
removal, were incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a 10 percent disability evaluation for 
facial scars are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§  4.1, 4.2, 4.7, Diagnostic Codes 7800, 7803, 7804 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law, and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  By the statement of the case and 
supplemental statement of the case provided to the veteran by 
the RO, he has been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate these claims, and the evidence which 
has been considered in connection with his appeal.  Moreover, 
it appears that the RO has obtained the records the veteran 
has identified as relevant to his claims, and he was examined 
on a number of occasions in connection with his appeal.  
Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied in this case.  

Since the requirements of the VCAA have been met, the veteran 
will not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider the claims anew in light of the VCAA and its 
implementing regulations, or without first affording the 
veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to the veteran's service connection claim, he 
appears to contend that in 1969, he developed a problem with 
recurring cysts on his forehead and ears.  To the extent that 
these were removed, there remained some scar tissue.  The 
veteran apparently seeks to establish service connection for 
these scars as well as for any underlying medical condition 
that results in the formation of these cysts.  Regarding the 
veteran's increased rating claim, the facial scars for which 
service connection has been established, as distinct from any 
scars secondary to cyst removal, apparently arose out of a 
parachute accident that occurred in 1982.  The veteran 
contends that these scars have not been properly evaluated.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A review of the veteran's service medical records reflects 
that he received treatment, (including excisions), for cysts 
that appeared in the area of his forehead, and ear lobes in 
1969, 1970, 1971, 1974, 1975, 1981, 1987, and 1988.  Shortly 
after his retirement from service, the veteran was examined 
for VA purposes in April 1994.  The report from that 
examination revealed that the veteran gave a history of 
recurrent cysts, but as it happened, none were present at the 
time of that examination.  The veteran, however, was examined 
again for VA purposes in April 1998, at which time "a few 
small cysts around the ears and the right side of the chin" 
were observed.  When the veteran was examined again in March 
2001, the locations of residual scars from where various 
cysts had been removed were identified.  These scars were at 
the right eyebrow, the upper lip, the right pre-auricular 
area, the left inferior auricular area lateral to the left 
nasal labial fold, the tip of the chin, the left parietal 
region, and the tip of the right ear.  

The foregoing record clearly establishes the veteran's in-
service treatment for head area cysts that recurred over the 
course of many years.  Likewise, there is post service 
medical evidence showing that a number of similar cysts were 
observed, as well as describing the remaining surgical scars 
from where these cysts had been removed.  In view of these 
facts, it is reasonable to conclude that the veteran has a 
disorder manifested by recurring cysts, whose onset occurred 
during service.  That being so, a sound basis upon which to 
establish service connection for recurrent cysts, together 
with residual scarring from their removal, has been 
presented, and the veteran's appeal in this regard is 
granted.   

With respect to the veteran's claim for an increased rating, 
evaluating impairment caused by service connected disability 
is determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

The record shows that during a parachute accident in 1982, 
the veteran sustained a number of injuries, which left among 
other things, facial scars.  By the July 1994 rating action 
now on appeal, service connection for facial scars was 
established, effective from September 1993.  A noncompensable 
evaluation was assigned for these scars, and it is this 
decision that he appeals.  

The veteran's facial scars are not frequently mentioned in 
his post service treatment records, and it was not until 
later records that their location is at all accurately 
described.  They were, however, apparently considered to be 
prominent in the report of an examination conducted for VA 
purposes in April 1994, and in an outpatient treatment record 
dated in August 1994, they were referred to as "very 
distinct" and "visible from a distance."  That 
notwithstanding, the specific extent to which they were 
considered disfiguring was not otherwise set forth.  

When examined for VA purposes in 1998, the locations of the 
veteran's scars were more precisely identified.  There were 
two anterior and two posterolateral scars 2 cm. in length 
which were a consequence of a halo brace used to fix the 
veteran's cervical spine following its fracture in service.  
There was also a 4 cm. suborbital laceration below the right 
eye and a 6 cm. laceration on the right side of the head 
"superior to his right pin" (presumably a reference to the 
fixation point of the halo brace).  All scars were described 
as well healed with no evidence of infection, fascial defect 
or decreased sensation.  The 4 scars from where the halo 
brace was put into position, however, were painful to the 
touch.  

The veteran was examined for VA purposes again in March 2001.  
The report from that examination did not reflect whether or 
not any of the veteran's scars were painful, but it was noted 
that the veteran complained that the scar at the left 
parietal occipital region occasionally bleeds.  Also 
associated with the examination report were color photographs 
of the veteran's head taken from various angles.  

Pursuant to Diagnostic Code 7800 slightly disfiguring scars 
of the head, face or neck are assigned a non-compensable 
evaluation.  When any such scars are moderately disfiguring, 
a 10 percent rating is assigned.  Diagnostic Code 7803 
provides that superficial scars that are poorly nourished 
with repeated ulceration, warrant a 10 percent rating.  
Similarly, pursuant to Diagnostic Code 7804, superficial 
scars that are tender and painful on objective demonstration 
warrant a 10 percent disability evaluation.  The 10 percent 
ratings under Diagnostic Code 7803 and 7804 are the highest 
ratings under these codes.  

In this case, although the veteran's facial scars were 
described as distinct and visible from a distance in certain 
medical records, the photographs of the veteran's face 
confirm that while that description may be accurate, when 
these scars are seen in the context of the veteran's face 
which also includes the typical creases from aging, they are 
certainly no more than slightly disfiguring.  As such, a 
compensable evaluation under Diagnostic Code 7800 is not 
warranted in this case.  Similarly, none of the medical 
records includes any description of the scars as being poorly 
nourished or with repeated ulceration.  Thus, a compensable 
evaluation under Diagnostic Code 7803 is not warranted.  When 
attention was specifically directed to whether any of the 
veteran's scars were tender, however, 4 of the veteran's 
scars were painful, and later, one was described as 
occasionally bleeding.  Under these circumstances, it may be 
concluded that the criteria for a 10 percent rating under 
Diagnostic Code 7804, for tender and painful scars on 
objective demonstration have been met.  Accordingly an 
increased rating to 10 percent for the veteran's facial scars 
is granted in this case.  

In regard to this rating, the Board notes that our analysis 
covers the entire period from the veteran's award of service 
connection, and in considering this record, we are aware that 
it was not until the 1998 VA examination report that the 
veteran's scars were described as tender to the touch.  It 
would also appear, however, that it was the first time any 
medical professional thought to examine the veteran for that 
complaint.  Given the veteran's consistent contention that 
his scars were more severely disabling than rated by the RO, 
and that when they were finally examined to determine whether 
they were painful, they were tender to the touch, we are 
satisfied that the criteria for a 10 percent rating were met 
from the date of the award of service connection.  At no time 
since the award of service connection has the veteran's 
disability been more disabling than as currently rated.  
Accordingly, separate "staged ratings" during this period 
are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1), which 
provides for extra-schedular evaluations for exceptional 
cases.  Here, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that the veteran's 
scars have resulted in frequent periods of hospitalization, 
and there is no showing that they interfere with his 
occupation or daily activities.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

ORDER

Service connection for recurrent cysts with residual scarring 
from their removal, is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased 10 percent initial rating for 
facial scars is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

